The Attorney              General of Texas
                                         September     6,   1979

MARK WHITE
Attorney General


                   Honorable Wilson Speir                    Opinion No. Mw-54
                   Texas Department of Public Safety
                   5805 N. Lamar Blvd., Box 4087             Re: Whether article 6687b, sec-
                   Austin, Texas 78773                       tion 21(b), V.T.C.S., requires the
                                                             Department       of Public Safety to
                                                             include     information    on traffic
                                                             accidents in the records of non-
                                                             paid law enforcement personnel or
                                                             fire fighters.

                   Dear Colonel Speir:

                          You have requested, our opinion regarding the scope of section 21(b) of
                   article 6687b, V.T.C.S. That statute, which was enacted by House Bill 1601,
                   66th Leg., 1979, ch. 478, at 1048, requires the Department of Public Safety
                   to remove from the licensing files of certain drivers all information relating
                   to particular kinds of traffic accidents:

                              The individual record of a licensee who is employed
                              as a peace officer or a fire fighter shall not include
                              information   relating to a traffic accident if the
                              accident occurred during an emergency while the
                              peace officer or fire fighter was driving a law
                              enforcement vehicle or fire department vehicle in
                              pursuit of his or her duties as a peace officer or fire
                              fighter.

                   You ask whether the statute embraces volunteer and part-time firemen,
                   reserve peace officers, non-paid deputies and part-time peace officers.

                          In our opinion, section 21(b) clearly includes volunteer and part-time
                   firemen.     Article 6243e, V.T.C.S., which creates the volunteer firemen’s
                   relief and retirement fund, specifically includes non-paid, volunteer firemen
                   within the ambit of “firefighter.”          Although the scope of the term
                   “firefighter” may be narrower than that of “fireman,” Attorney General
                   Opinion H-1316 (1978), it is certainly sufficiently     broad to embrace all
                   persons who “driv[e] a . . . fire department vehicle in pursuit of his or her
                   duties as a.. . fire fighter,” including volunteer and part-time fire fighters.
                   See
                   -     Pruitt v. State, 363 So. 2d 552, 554 @la. 1978) (a “fire fighter” is “any




                                                P.   171
Honorable Wilson Speir    -   Page Two      (NW-541



person employed by any public employer whose duty it is to extinguish fires and to protect
life or property”); State Employees Retirement System v. Workmen’s Compensation
Appeals Board, 73 Cal. Rptr. 172, 175 (Cal. App. 1968) (“firefighting’ includes those who
perform tactical and logistic functions as well as those who physically extinguish flames).

       With regard to peace officers, this office, in Attorney General Opinion H-549 (1975),
said that the term includes all those persons listed in article 2.12 of the Code of Criminal
Procedure and, in addition, any person so designated by another statute. See e.
6869.1, V.T.C.S. (reserve deputy sheriffs and constables are peace officers         ; Attorney
                                                                              T---Lp;I1 artic1e
General Opinions H-1157 (1978) (juvenile probation officer whose powers and duties are
prescribed by article 5142 is a peace officer); H-167 (1973) (adult probation officer may be
a peace officer under certain circumstances).     Thus, an individual, including a reserve or
part-time officer or a non-paid deputy, is a “peace officer” for purposes of section 21(b) if
he has been so designated pursuant to article 2.12 ~of the Code of Criminal Procedure or
some other statute. See generally Attorney General Opinion H-94 (1973) which relates to
the meaning of the term “employed.”

                                       SUMMARY

           Volunteer and part-time fire fighters, as well as reserve or part-
           time peace officers and non-paid deputies, are included within the
           scope of section 21(b) of article 6687b, V.T.C.S.




                                                 MARK     WHITE
                                                 Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Susan Garrison
Rick Gilpin
Tom Pollan
William G Reid
Bruce Y oungblood

                                            P.     172